Citation Nr: 1528057	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-32 032	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the right upper extremity.  

2.  Entitlement to service connection for radiculopathy of the left upper extremity.  

3.  Entitlement to service connection for residuals of traumatic brain injury (TBI).  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for a right thumb disability.  

6.  Entitlement to a compensable disability rating for bilateral hearing loss.  

7.  Entitlement to a disability rating greater than 20 percent for lumbar spine mechanical strain.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities prior to September 8, 2014.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to October 1971, from November 1972 to October 1976, and from June 1978 to August 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2013 and August 2014 rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran relocated in July 2014, and October 2014 records reflect that the RO in Phoenix, Arizona, has jurisdiction in this appeal.  

In May 2013, the Veteran filed a notice of disagreement (NOD) with the April 2013 rating decision denying an increased rating for not only lumbar spine mechanical strain but also hearing loss.  Although the Certification of Appeal notes the appeal stemmed from the May 2013 rating decision in which denial of an increased rating for lumbar mechanical strain was continued, the NOD specifically notes disagreement with the April 2013 rating decision.  To the extent that there was ambiguity as to which issue or issues the NOD pertained, in the absence of further clarification, any ambiguity is resolved in the Veteran's favor.  See Evans v. Shinseki, 25 Vet App 7 (2011) (VA must seek clarification when a submission is ambiguous as to the appellant's intent).  The Board notes the NOD states the Veteran "disagrees with each and every denial, whether expressly or impliedly made by the Secretary, of any and all claims, whether formally or informally made by Veteran, then pending at the time of the challenged Rating Decision."  The filing of a NOD confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC) with respect to the increased rating claim for hearing loss.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  In August 2014, the Veteran filed a NOD with the June 2014 rating decision denying service connection for bilateral upper extremity radiculopathy, residuals of TBI, headaches, and a right thumb disability.  As noted, the filing of a NOD confers jurisdiction on the Board and the next step is for the AOJ to issue a SOC.  Id.  Thus, these issues are reflected on the title page of this decision.

In a February 2015 rating decision, a total disability rating based on individual on unemployability (TDIU) was granted.  Although the effective date assigned for the Veteran's TDIU was September 8, 2014, the September 2014 Application for Increased Compensation Based on Unemployability (VA FORM 21-8940) reflects unemployability due to service-connected disability since June 2013 and increased rating claims were filed in 2013.  A claim for increased evaluation includes a claim for TDIU where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to a TDIU prior to September 8, 2014, is for consideration in association with the increased rating claim on appeal.  

Additionally, a February 2014 rating decision reflects service connection was granted for cervical spine strain.  In March 2014, the Veteran filed a NOD with the initial rating assigned.  Although correspondence from the Veteran in December 2014 and February 2015 notes that a SOC had not been received with respect to the issue, the record reflects the June 2014 SOC pertaining to the initial 10 percent evaluation assigned was mailed to the Veteran in July 2014.  In August 2014 correspondence, the Veteran submitted a change of address.  Although both the SOC and an August 2014 supplemental statement of the case (SSOC) addressing the issue were mailed to the Veteran's former address, neither the June 2014 nor the August 2014 SSOC was returned as undeliverable.  Thus, it does not appear that an issue with respect to a higher initial rating for cervical spine strain currently is before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his lumbar spine disability is worse than since VA examination in April 2013.  In December 2014 correspondence, he referenced increased back pain at work.  In January 2015 correspondence, back pain with flare-ups was noted to be a reason for early retirement.  A February 2015 rating decision reflects that TDIU was granted based on the aggregate of service-connected disabilities.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected lumbar spine mechanical strain.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's TDIU claim prior to September 8, 2014, the Board notes that, because the increased rating claim for lumbar spine mechanical strain is being remanded, and because adjudication of this claim likely will impact adjudication of the TDIU claim, both claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the TDIU claim prior to September 8, 2014, must be deferred.

Finally, as noted in the introduction, the record reflects the Veteran filed a NOD in May 2013 with respect to the denial of a compensable disability rating for bilateral hearing loss.  In August 2013 the Veteran filed a NOD with the denial of service connection for right upper extremity radiculopathy, left upper extremity radiculopathy, residuals of TBI, headaches, and a right thumb disability.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, on remand, the RO should issue an SOC on the issues of entitlement to a compensable disability rating for bilateral hearing loss and entitlement to service connection for right upper extremity radiculopathy, left upper extremity radiculopathy, residuals of TBI, headaches, and a right thumb disability.

The RO also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his attorney on the issues of entitlement to service connection for right upper extremity radiculopathy, left upper extremity radiculopathy, residuals of TBI, headaches, and a right thumb disability, and entitlement to a compensable disability rating for bilateral hearing loss.  These issues should be returned to the Board only if the Veteran perfects a timely substantive appeal.  

2.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected lumbar spine mechanical strain in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already. A copy of any records obtained, to include a negative reply, should be included in the claims file.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and severity of his service-connected lumbar spine mechanical strain.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to provide an opinion as to the nature and severity of the Veteran's lumbar spine mechanical strain, to include range of motions findings, and any affect upon his daily activities and occupation.  A complete rationale must be provided for any opinions expressed.  

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

